Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 1 of 9 PagelD: 108

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ROBERT MCKEON, Civil Action No. 3:19-cv-08536-MAS-ZNQ
Judge Michael A. Shipp

Plaintiff,
Filed Electronically via ECF

 

Vv.

CITY OF ASBURY PARK, MAYOR JOHN ORDER GRANTING DEFENDANTS’
MOOR, AND MICHAEL CAPABIANCO, MOTION TO ENFORCE
SETTLEMENT AGREEMENT
Defendants.

 

 

 

 

This Matter, having been brought before the Court on Motion of Florio Perrucci Steinhardt
Cappelli Tipton & Taylor, LLC, attorneys for Defendants, City of Asbury Park, Mayor John Moor
and Michael Capabiano, for the entry of an Order Enforcing Settlement Agreement; and the Court
having considered the argument of counsel and exhibits filed in support of Defendants’ Motion,

and for other good cause shown:

IT IS on this day of , 2020,

ORDERED that the Defendants’ Motion to Enforce Settlement Agreement is hereby

GRANTED; and

IT IS FURTHER ORDERED that the parties are to execute the attached Settlement

Agreement and Release within five (5) days of the date of this Order.

 

Honorable Michael A. Shipp, U.S.D.J.
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 2 of 9 PagelD: 109

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this ___ day of March 2020, by and between, on the one hand, the New
Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJIIF c/o Eric J.
Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself, and on the
other hand, Robert M. McKeon (hereinafter referred to as "Plaintiff' or “McKeon”). The City,
NJIIF, and Plaintiff shall be collectively referred to herein as the “Parties” and individually as a
“Party The date the Agreement is signed by the last signatory hereto shall be deemed the “date of
this Agreement”.

WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, which was removed on March 14, 2019 to the United States District Court of
New Jersey, civil action No. 3:19-cv-8536 alleging claims against the City, Mayor John Moor
(“Moor”) and Michael Capabianco (“Capabianco’”) regarding his employment with the City (the

“Civil Action”) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”’),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

{00824926.DOCX v.2}
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 3 of 9 PagelD: 110

1. Release and Discharge. As partial consideration for payment of the Settlement Sum (as
that term is defined in Paragraph 2, below) and other consideration provided to McKeon in this
Agreement, Plaintiff, for himself and on behalf of his successors, heirs, beneficiaries, agents,
estates and assigns (individually and collectively referred to herein as “Releasor”) hereby fully
and forever releases, remits, acquits, remises, hold harmless and discharges (the “Release”) each
of the City, Moor, Capabianco, and the NJIIF, as well as the City’s and the NJIIF’s past and
present officials, agents, attorneys, commissioners, departments, volunteers, officers and
employees (for individuals, said Release runs to them in their official and personal capacities),
and all of their respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all liabilities,
claims, causes of action, charges, appeals, complaints, obligations, costs, losses, damages,
injuries, attorneys' fees and other legal responsibilities of any form or kind whatsoever whether
vested or contingent, which Releasor has or may have against Releasees from the beginning of
time through the date of this Agreement, including without limitation, any Paclaims in law,
equity, contract, tort, public policy, any claims or causes of action for breach of contract,
negligence, malicious prosecution, retaliation, conspiracy, negligent hiring, negligent training,
failure to intervene, unlawful custom or practice, civil rights violations, retaliation, harassment
and/or discrimination, including but not limited to claims based upon, among other things,
disability, handicap, sex, age or race, negligent or intentional infliction of emotional distress,
defamation, any claims arising under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 6, et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. §§ 2000e, et seq., (“Title VII’); the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. §§ 1981, § 1983, et seq. (“Civil Rights Act”); the Civil Rights Act of 1991,
as amended, 42 U.S.C. § 1981a, et seq. (“CRA of 1991"); the Americans with Disabilities Act,
42 U.S.C. §§ 12101, et seg. (“ADA”); the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et
seq. (“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”); the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”); the
Equal Pay Act, 29 U.S.C. § 201, et seq., (EPA”); the Rehabilitation Act, 29 U.S.C. §§ 701, et
seq. (“RA”); the Pregnancy Discrimination Act, 42 U.S.C. §§ 2000, et seq. (“PDA”); the
Whistleblower Protection Statutes, 10 U.S.C. § 2409, 12 U.S.C. § 1831), 31 U.S.C. § 5328, 41
U.S.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq.;

£00824926.DOCX v.2} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 4 of 9 PagelD: 111

the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seq. (“LAD”), the New Jersey
Family Leave Act, N.J.S.A. 34:11B-1, et seq. (“FLA”); the New Jersey Conscientious Employee
Protection Act, N.JS.A. 34:19-1, et seq. (“CEPA”); New Jersey Worker Freedom from
Intimidation Act, N.J.S.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:11-
56a, et seq. (“WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A. 34:11-56.1, et
seq. (“DWL”); the New Jersey Workers’ Compensation Law, N.J.S.A. 34:15-39.1, et seq.
(“NJWC”); and the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et seq. (“WPL), the
Uniformed Services Employment and Reemployment Rights Act, the United States Constitution,
the New Jersey Constitution, or any other federal, state or local statute, ordinance or law,
whether such claims are known or unknown, unforeseen, unanticipated, unsuspected or latent,
and any claims which were raised or could have been raised prior to the date of this Agreement,

(all of the foregoing being individually and collectively referred to herein as “Claims.”’).

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the Civil
Action with a fully executed Letter of Resignation effective June 30, 2020 (the “Letter of
Resignation”) to be held in escrow by the City, (b) shall submit a letter to the City withdrawing
all Complaints against Capabianco and City employee Melody Hargrove (the “Withdrawal
Letter”); (c) covenants and agrees to, and hereby immediately withdraws all current and pending
OPRA or common law requests for information requests, and (d) agrees to refrain from filing
any future OPRA or common law requests for information that relate in any way to Claims
asserted in the Civil Action, Claims he could have asserted through the date of this Agreement or
Plaintiff's employment with the City.

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.

Any notice of revocation hereunder must be made in writing and shall be deemed to have been

{00824926.DOCX v.2} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 5 of 9 PagelD: 112

duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not

become effective and enforceable until the seven (7) day revocation period has expired.

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiff's date of
birth, current address and SSN, (3) the W9 for Plaintiffs attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action, (6)
two original copies of the Letter of Resignation, and (7) the Withdrawal Letter, McKeon will be
paid the lump sum amount of $155,000 (the “Settlement Sum”) in satisfaction of all of
McKeon’s Claims released by this Agreement, and McKeon’s legal fees and costs including but
not limited to those associated with the Civil Action. Plaintiff acknowledges and agrees that he
shall receive no other payment, compensation or consideration from NJIIF, the City or any other
Releasee as a result of this Release or his execution of this Agreement, other than the Settlement
Sum and as specifically set forth in this Agreement, and in Paragraph 3 below. Plaintiff further
acknowledges and agrees that (A) $65,000 of the Settlement Sum represents reimbursement of
Plaintiff's legal fees and costs associated with prosecution of the Civil Action and that same shall
be paid via check issued by the NJIJF and made payable to “Schall & Barasch”; and (B) $90,000
of the Settlement Sum represents payment to Plaintiff for his alleged injuries and the check for
same shall be issued by the NJIIF, and shall be made payable to “Robert M. McKeon”. Both of

the foregoing payments shall be mailed to:

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057

In addition to payment of the Settlement Sum, the City shall (i) continue McKeon on the City’s
payroll at his current salary, subject to all tax, social security, pension, unemployment and
benefits withholdings, with full medical benefits and payroll deductions until June 30, 2020,
including payment, following Plaintiff's effective resignation date, for all accrued vacation and
sick time due him from his employment from July 28", 2014 through June 30", 2020; (ii)
provide Plaintiff with full medical benefits through his 65" birthday which is December 22",

{00824926.DOCX v.2} 4
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 6 of 9 PagelD: 113

2024; (iii) dismiss all pending disciplinary charges against McKeon’s and remove the April
2018 Management Review Plan, from Plaintiff's personnel file. Plaintiff acknowledges and
agrees that he shall not be entitled to any salary increases from the date of this Agreement
through June 30, 2020. The City and NJIIF further agree that McKeon shall be entitled to
insurance coverage for claims brought against him by third parties to the extent such claims arise
from acts or omissions of McKeon within the scope of his active employment with the City, such
coverage being subject to the terms, conditions and exclusions of the NJIIF’s policies of
insurance and applicable statutory and common law.

4. Warranty of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the
benefits specified, Plaintiff further represents that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any of the claims, or any other demands, obligations or

causes of action referred to in this Agreement.

5. Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor
as if each had executed this Agreement. The Agreement shall also inure to the benefit of each
Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

6. Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attomey of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

4s No Admission of Liability. Plaintiff acknowledges and agrees that the Civil
Action is being settled by the NJIIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

8. Tax Implication. NJIIF makes no representations as to the tax consequences or

{00824926.DOCX v.2} 5
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 7 of 9 PagelD: 114

liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiffs sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff’s failure to do so.

2, Non-Disparagement. McKeon covenants and agrees to make no disparaging or
false allegations or comments intended to harm the reputation of the City or any employee or
elected official thereof, and the ,The City and its elected officials and employees shall be advised
not to make any disparaging or false allegations or comments intended to harm the reputation of

McKeon.

10. Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys' liens, medical provider liens,
Medicare and Medicaid liens, workers' compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJIJF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIIF and
City, harmless for any money spent in paying any such liens and/or defending against such a
claim, including, but not limited to, attorneys' fees, costs of suit, and interest.

10. Indemnification. In the event Plaintif shall recover any monies from any person

(00824926.DOCX v.2} 6
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 8 of 9 PagelD: 115

who thereafter seeks indemnification from any of the Releasees with regard to any Claims
embodied in this Settlement agreement and Release, Plaintiff shall indemnify and hold the
Releasees harmless for any money spent in defending against these claims, including, but not
limited to, attorneys’ fees, costs of suit, judgment or settlement.

11. Related Claims. Plaintiff promises and agrees not to file, re-file, appeal, initiate,
or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based upon,
arising out of, or related to any claims and causes of action subsumed within the Release,

12. Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

13. Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

14. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

13. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

16. Representation by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:
The City of Asbury Park

{00824926.DOCX v.2} 7
Case 3:19-cv-08536-MAS-ZNQ Document 26-1 Filed 03/06/20 Page 9 of 9 PagelD: 116

 

 

 

 

By:
City Manager, City of Asbury Park
Witness
DATED:
The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park
By:
ERIC J. NEMETH, ESQ.
GENERAL COUNSEL, NJIF
Witness
DATED:

{00824926.DOCX v.2} 8
